Citation Nr: 1820753	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an extraschedular rating for residuals of a fracture of the right zygoma.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an April 2015 decision, the Board denied the Veteran's claim of entitlement to a compensable rating for residuals of a fracture of the right zygoma.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court issued a January 2016 Order vacating the Board's decision that denied entitlement to an initial compensable rating for residuals of a fracture of the right zygoma, to include on an extraschedular basis, and remanding the case to the Board for further action consistent with the terms of the Joint Motion.

In a June 2016 decision, the Board again denied the matter of entitlement to a compensable, schedular rating for residuals of a fracture of the right zygoma.  The Board additionally remanded the above-captioned matter of entitlement to an extraschedular rating for residuals of a fracture of the right zygoma for further development.  The Veteran appealed the Board's decision to the Court. 

In December 2016, the parties, pursuant to Joint Motion to Modify the Board Decision, requested the Court to issue an order modifying the June 2016 Board decision to reflect that the issue of entitlement to a TDIU was remanded, rather than referred, to the Agency of Original Jurisdiction (AOJ).  The Order was granted.  The June 2016 decision was otherwise not appealed, and the issue of entitlement to a compensable schedular rating for residuals of a fracture of the right zygoma was dismissed.  See January 2017 Order.

In May 2017, the Board remanded the Veteran's extraschedular and TDIU claims to the AOJ for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.
FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a fracture of the right zygoma do not present any manifestations, symptoms, or factors that create an unusual disability picture that fall outside of the rating schedule.

2.  The Veteran was not able to obtain or retain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected residuals of a fracture of the right zygoma on an extraschedular basis are not met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 3.321(b)(1) (2017).  

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

As to the TDIU claim, in light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As to the extraschedular claim, the duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  Therefore, no other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded several VA examinations.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claim in May 2017.  In pertinent part, the Board instructed the AOJ to: (1) refer the issue of entitlement to an extraschedular rating for residuals of fracture of the right zygoma to the Director of Compensation Service for a determination; and (2) readjudicate the claim.  The AOJ has since obtained an administrative review concerning extraschedular consideration from the Director of Compensation Service.  The AOJ readjudicated the claim in a January 2018 supplemental statement of the case (SSOC).  Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).
II.  Extraschedular Consideration 

The Board notes that ordinarily in the evaluation of service-connected disabilities the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet. App. 111, 115-19 (2008), there is a three-step inquiry for determining entitlement to an extraschedular rating.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, it must be determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and the disability picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to VA's Director of Compensation Service to determine whether the disability requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  

The Federal Circuit had held that an extraschedular rating may be assigned which considers the combined impact of multiple service-connected disorders.  See Johnson v. McDonald, 762 F.3d 1362, 1364-65 (Fed. Cir. 2014).  However, in Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) the Court held that although the Board must consider any combined effects resulting from all of a Veteran's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.

In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. 
§ 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed.Reg. 57830, 57835 (Dec. 8, 2017); see also proposed revision 81 Fed.Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the Court, or the Federal Circuit on January 8, 2018.    

As a predicate matter, the Board notes that VA's Final Rule is applicable in this case; thus, only the service-connected residuals of a fracture of the right zygoma will be considered for potential extraschedular evaluation. 

The Veteran filed his claim for an increased rating for residuals of fracture of the right zygoma in September 2010.  

During a September 2011 VA bone examination, the Veteran gave a history that during his military service, he was hit on the right side of his face with a lead pipe and sustained a fracture of his right maxillary area and right zygoma.  See September 2011 VA examination report.  Thereafter, he underwent an open reduction surgery of those areas with an incision just inferior to the right eye and just lateral to the right eye and had an implant placed in that area.  Currently, he stated that he experiences recurrent sinusitis on the right maxillary area two to three times a year and episodes of pain in the right face with swelling.  He explained that his painful episodes last for hours, occurring three times a week.  He indicated that he exhibits some decreased sensation of the right facial cheek area.

Upon physical examination, the examiner indicated that the ear drums, nasopharynx, nose, mouth, larynx, and neck were all within normal limits.  Facial examination revealed a well-healed, non-painful, scar 2 cm long and just inferior to the right eyelid and a 1 cm non-painful scar vertically oriented along the right lateral orbital area.  On sensation testing, the Veteran had decreased sensation over the right face compared to the left.  This was primarily over the right anterior cheek and right lateral nose area.  The examiner diagnosed right facial fracture secondary to a direct blow to the area in 1968 and open reduction of a right orbit and right maxillary area with implant to floor of orbit.  See September 2011 VA examination report.  The VA examiner indicated that the Veteran experiences recurrent sinusitis two to three times a year requiring antibiotic therapy; recurrent pain occurring three times a week lasting one to two hours and intermittent swelling of the right facial area.  

Further, during the September 2011 VA examination, the Veteran reported that he experiences recurrent headaches, sinus problems, and numbness and decreased sensation on the right side of his face and with occasional swelling and pain.  In this regard, the Veteran is separately service-connected for these disabilities.  The Veteran's symptoms of his recurrent headaches are appropriately addressed by his service-connected headaches under Diagnostic Codes 8199-8100.  His recurrent sinus problems are appropriately addressed by his service-connected maxillary sinus disability rating under Diagnostic Code 6513.  And, his various neurological fifth cranial nerve symptoms, including numbness and decreased sensations on the right side of his face with occasional swelling and pain, are appropriately addressed by his service-connected facial sinus injury residuals, fifth cranial nerve of the right side disability rating under Diagnostic Code 8305.  

Therefore, the Veteran's various symptoms including headaches, sinus problems, and numbness on the right side of his face are appropriately addressed by his service-connected disabilities mentioned above.  As such, the Veteran's residual symptoms of fracture of the right zygoma are all encompassed under his assigned Diagnostic Codes.  Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as well as functional impairment due to the service-connected fracture of the right zygoma.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  Consequently, the Board will not overrule the determination of VA's Director of Compensation Service.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).







III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has alleged that he cannot work because of the combined effects of his service-connected disabilities.  See March 2017 VA Form 21-8940.  The Veteran has a high school education and completed a few college classes without obtaining a degree.  Id.  

The Veteran is service-connected for maxillary sinusitis, headaches, posttraumatic stress disorder ("PTSD"), tinnitus, residuals of fracture of the right zygoma, bilateral hearing loss, and facial sinus injury residuals of the 5th right cranial nerve.  His combined rating is 70 percent, effective September 23, 2010.  The Board finds that some of his service-connected disabilities qualify as one disability "resulting from common etiology."  The Veteran was the victim of a personal assault while in service which caused his PTSD, and the facial injuries resulting therefrom caused his maxillary sinusitis, headaches, and fractured right zygoma residuals.  Therefore, the Veteran has met the threshold requirement for entitlement to TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  Thus, the narrow issue before the Board is whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran argues that his service-connected disabilities, in the aggregate, preclude his ability to obtain or maintain substantially gainful employment.  To substantiate this, the Veteran submitted a vocational assessment completed by C.B.  See April 2016 C.B. individual employment assessment.  The vocational expert opined that "it is at least as likely as not that the Veteran's service-connected headaches, sinus pain/discomfort from his maxillary sinusitis and PTSD in and of themselves (and without consideration of any non-service-connected issues he may have) prevented him from securing and following a substantially gainful occupation from August 2009."  Id.  

For instance, C.B. explained that the Veteran's nasal sinus pressure and associated headaches caused an inability to concentrate and the need to take breaks at work, for up to one or two hours three times per week.  Such symptoms, together with the Veteran's inability to concentrate, made it "extremely difficult to complete tasks in a timely and acceptable manner."  Id.  Similarly, the Veteran's service-connected PTSD caused panic attacks and anxiety so severe that the Veteran would be forced to stop working as a result.  In fact, the Veteran ultimately stopped working in a substantial gainful occupation in August 2009; specifically, this was due to his service-connected headaches, facial pain, symptoms from his sinusitis, worsening anxiety, and other symptoms from his PTSD.

C.B. also explained why the Veteran's position as an advisor to his wife in her truck consulting business from 2010 to the present qualifies as marginal and sheltered as opposed to substantially gainful employment.  Specifically, he opined that "the earnings from the part-time office work in the trucking industry he performed from 2011 to 2014 was not substantially gainful employment because the [V]eteran's earnings did not exceed established Poverty Thresholds set by the US Census Bureau.  Further, the [V]eteran's work was sporadic and on call.  His employer allowed him to work 'as he was able' so long as he eventually completed his clerical assignments.  He was not under the typical time constraints of task completion required in a competitive work environment.  Finally, [C.B. opined that] the Veteran never performed any bona fide work whatsoever (i.e. full-time, part-time) for his wife's consulting business- that is, [C.B. opined] the wife to be fully competent to manage her own part-time consulting business and [did] not consider the Veteran's occasional (unpaid) advice to constitute any more than reasonable 'moral' support offered to his wife's undertakings."  See April 2016 C.B. individual employment assessment.

Pursuant to 38 C.F.R. § 4.16(a), a veteran is entitled to TDIU if his employment is "marginal," which is not considered substantially gainful employment.  Marginal employment may also "be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), [even] when earned annual income exceeds the poverty threshold."  Id.

Here, the Veteran worked in an advisory capacity for a family business.  Indeed, the Veteran's wife reported that she was "responsible for recruiting new drivers for area trucking companies . . . [and] for completing the initial review, which includes a telephone interview and a background check."  See March 2016 J.L.R. affidavit.  She further explained that "on the rare occasion when someone comes in to the office for an interview, [the Veteran] stays out of the way.  He really just prefers to keep to himself most of the time."  Id.  The Veteran's wife's statements are competent, as she has first-hand knowledge of witnessing the symptoms of the Veteran's disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the fact that the Veteran's wife runs the business entirely on her own and that the Veteran only assists in an unpaid, advisory capacity for less than an hour each week demonstrates that the Veteran is in a protected work environment.  Further, his Social Security statement shows wages below the Census Bureau Poverty Thresholds from 2010.  See January 2016 Social Security statement.   

The vocational expert's opinion is probative because it is founded on a thorough review of the claims file and on an interview of the Veteran and his wife; it is supported by the particular facts of the medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  Moreover, C.B. has a Master of Education, and he is also a Certified Disability Management Specialist; a Qualified Rehabilitation Counselor; a Social Security Administration Vocational Expert; and a Certified Counselor with the U.S. Department of Labor.  See C.B. Resume.  As his experience and work within the vocational rehabilitation field has spanned over thirty years, he is competent and qualified to render his opinion.  

The Veteran has a high school education and could not obtain substantially gainful employment in part because of his service-connected symptoms.  As such, though the Veteran and others provided ample facts to make a decision, the responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  A medical examiner's role is limited to describing the effects of disability upon the person's ordinary activity.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran and his medical treatment providers credible as to his functional limitations attributable to his service-connected disabilities.  



Therefore, the Board finds that the Veteran's service-connected disabilities more likely than not prevented him from obtaining and maintaining gainful employment.  Accordingly, resolving all doubt in his favor, the criteria for TDIU has been met, and the claim is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

Entitlement to an extraschedular rating for residuals of a fracture of the right zygoma is denied.

Entitlement to a TDIU is granted, subject to the regulations governing monetary benefits.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


